Wyxy, J.
In this case the certificate of the clerk to the record is as follows: “that the foregoing 205 pages do form and contain a true, full and complete transcript of all the proceedings had, documents filed *106and evidence adduced on the trial of the case, with the exception of the certificate of registry, St. Charles parish, offered in evidence by intervenor, Albin Eochereau, on twenty-fourth May, 1871, which is missing and can not be found, atter due and diligent search being made for the same.” * * * • * * * *
This record was on file for nearly three years before the case was submitted and no certiorari was applied for, nor any effort made by appellant to correct it. The document missing when the record was made out, might have been found if diligent search had been subsequently made. Perhaps it may now be among the original papers of the suit. It was the duty of appellant to bring up a complete transcript, or in proper time suggest a diminution of the record in order that it should be corrected, if possible, and the trial be proceeded with.
The fault is imputable to the appellant, and the appeal must be dismissed. 7 An. 443; 8 An. 433; 17 An. 130; 21 An. 299; 18 An. 231.
Furthermore, the defendants have not been cited to answer the appeal.
It is therefore ordered that this appeal be dismissed at the costs of the appellants.
Eeliearing refused.